Citation Nr: 0945893	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-32 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for varicose veins of the left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for varicose veins of the right lower extremity.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The Veteran's varicose veins of the left lower extremity 
are manifested by aching and fatigue in the leg after 
prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery.

2.  The Veteran's varicose veins of the right lower extremity 
are manifested by aching and fatigue in the leg after 
prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent rating for varicose veins of the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic 
Code 7120 (2009).

2.  The criteria for an initial rating in excess of 10 
percent rating for varicose veins of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, 
Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2006, May 2008, and June 
2008; a rating decision in May 2007; and a statement of the 
case in August 2007.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claims, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The Veteran's service treatment records reveal treatment for 
varicose veins in January 1975.  The Veteran was prescribed 
support stockings.  Report of medical history forms dated in 
February 1980, March 1982, and April 1985 reveal normal 
clinical evaluations of the lower extremities.  

VA outpatient treatment reports and treatment reports from 
the United States Army Health Clinic dated from July 1988 to 
July 1999 show that the Veteran underwent treatment for 
varicose veins.  

An April 2001 operative report from R. Santaella, M.D., shows 
that the Veteran was diagnosed with painful varicose veins 
bilaterally most significant in the left medial knee and left 
medial ankle.  She underwent a varicose vein ligation of the 
left leg at that time.  

A January 2002 letter from N. Williams, M.D., states that the 
Veteran reported leg pain associated with her varicose veins 
and that her job required long standing and heavy lifting 
which exacerbated her varicose veins.  

A March 2002 examination report from V. Verma, M.D., shows 
that physical examination of the lower extremities revealed 
superficial cutaneous veins in both ankles with no visible 
veins noticed in any of the lower extremities.  No dependent 
erythema was noticed during the examination.  There were no 
clinical signs of arterial insufficiency or phlebitis in any 
of the lower extremities.  The examiner diagnosed the Veteran 
with status-post vein ligation at the left ankle and knee 
with improvement in associated signs and symptoms.  The 
examiner also noted that the symptoms of ankle, leg, and knee 
pain were due to multiple etiological factors in addition to 
varicose veins.  

Private treatment reports from L. Bitzer, M.D., dated from 
June 2002 to September 2005, indicate that the Veteran had 
varicosities and spider veins on both legs with symptoms of 
aching, throbbing, and heaviness with minimal swelling.  
There was no ulceration or venous stasis changes.  An 
operative report dated in September 2005 indicates that the 
Veteran underwent a ligation, excision, stab avulsion, and 
pin stripping of the left lower extremity for primary and 
secondary varicosities.  

A February 2005 letter from P. Knott, M.D., shows that 
physical examination revealed a mild degree of swelling in 
the left foot with enlarged capillaries and varicosities 
noted to the medial aspect of the left foot to above the 
ankles to the fifth metatarsal phalanges.  The veins were 
noted to be non-tender and no erythema was present.  She also 
had medium-sized engorged veins on the medial aspect of her 
knee with a non-tender heeled scar with no redness or 
tenderness.  The right ankle had fainter varicosities and 
minimal engorgement with some discoloration with no redness, 
swelling, or tenderness.  An associated note indicated that 
the Veteran's bilateral extremity disabilities did not 
include any neurological involvement or weakness but there 
was pain and discomfort.  Dr. Knott indicated that the 
disability was mild in intensity.

At a May 2007 VA examination, the Veteran reported that she 
avoided shopping in most stores that have tile floors and 
that she did better on carpeted floors.  She stated that she 
could remain up for a longer period of time if she was on a 
softer surface.  Physical examination of the left knee 
revealed an incision located transversely behind the 
posterior lateral malleolus and a second incision located 
below that.  There was also a counterincision located over 
the greater saphenous vein just above the articular surface 
of knee.  There was no pitting edema, brawny induration, 
redness, heat, or swelling.  The examiner diagnosed the 
Veteran as status-post ligation and stripping of the left 
greater saphenous vein without sequelae.   

The Veteran indicated in her May 2007 notice of disagreement 
that she had pain and aching in her legs after standing or 
walking on concrete.  She stated that she used support hose 
year round and in order to get relief she elevated her legs.  

Under Diagnostic Code 7120, used for rating varicose veins, a 
10 percent rating is warranted for intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or by compression hosiery.  A 20 percent rating 
is warranted for persistent edema that is incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned for 
massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).

After review of the evidence of record, the Board concludes 
that the Veteran's bilateral varicose vein disorder is most 
consistent with the criteria for a 10 percent evaluation for 
each lower extremity.  The evidence shows reports of aching 
and fatigue after prolonged standing or walking with symptoms 
relieved by elevation of the extremities.  The most recent VA 
examination found no sequelae following vein stripping.  The 
Veteran claims aching and fatigue in the legs, but states 
that she is better when off her feet.  The evidence does not 
show persistent edema incompletely relieved by elevation of 
extremity, stasis pigmentation, or eczema.  

In short, the Board finds that the disability picture accords 
precisely with the criteria for a 10 percent evaluation, and 
the evidence does not demonstrate findings supportive of 
assignment of a higher rating at any time.  Accordingly, a 
rating higher than 10 percent for varicose veins of the left 
and right lower extremity is not warranted.

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular rating for the service-connected 
disability at issue is inadequate.  Factors for consideration 
in determining whether referral for an extraschedular rating 
is necessary include marked interference with employment or 
frequent periods of hospitalization that render the 
application of the regular schedular standards impracticable.  
Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 
Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2009).

The Board finds that referral for consideration of an 
extraschedular rating is not appropriate in this case.  This 
disability has not been shown to markedly interfere with 
employment beyond that contemplated in the assigned rating, 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  The record does not show that the 
disability results in frequent periods of hospitalization.  
While the evidence indicates that the Veteran's job requires 
standing and heavy lifting which aggravated her condition, 
the rating schedule takes into account such factors.  
Therefore, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
varicose veins of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
varicose veins of the right lower extremity is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


